Title: To George Washington from Richard Varick, 25 May 1781
From: Varick, Richard
To: Washington, George


                        
                            Sir
                            Albany May 25th 1781
                        
                        When I had the Honor of conferring with Your Excellency last, on the Subject of the confidential &
                            pleasingly arduous Office tendered to me & heard Your Excellency’s Answers to my Objections, I put my Acceptance
                            of the honorable Charge, on the Condition of procuring proper Persons under me for executing the Business in such Manner
                            as to do ample Justice to the Public & not to disappoint Your Excellency’s Expectation or do Dishonor to myself.
                            On which Subject I engaged to give my final Determination from this Place, after advising with Genl Schuyler thereon.
                        Genl Schuyler being at Saratoga, I have not been honored with his Advice in the Matter; however when I was at
                            Poughkeepsie, I mentioned the Matter to Governor Clinton & requested his Opinion as to the Practicability of
                            getting proper Assistance at that Place, he informed me that he could recommend at least two Persons who are capable
                            & to be confided in, I believe I shall be able to engage the others in this Place or its Vicinity; on the proper
                            Characters I will advise with Genl Schuyler, whom I expect to visit in the Morning.
                        I do therefore take this Opportunity of accepting the singular Trust so politely proferred to me &
                            shall deem myself happy if my Services & Attention on this Occasion may be such as to merit Approbation &
                            prove the Propriety of Your Excellency’s Choice.
                        I shall set out for Camp in very few Days, where I can be better informed how soon the Papers will be ready
                            for Transcription & take Measure accordingly. I remain with Sentiments of Gratitude & great Respect, Your
                            Excellency’s Most Obedt & very Hble Servt
                        
                            Richd Varick
                        
                    